UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7553



RANDALL J. KEYSTONE, a/k/a Randall J. Keyes,

                                             Petitioner - Appellant,

          versus


L. M. SAUNDERS,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-00-342-7)


Submitted:   January 11, 2001             Decided:   January 30, 2001


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Randall J. Keystone, Appellant Pro Se.       Steven Andrew Witmer,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Randall J. Keystone seeks to appeal the district court’s

orders denying relief on his petition filed under 28 U.S.C.A. §

2254 (West 1994 & Supp. 2000), and motion to reconsider.    We have

reviewed the record and the district court’s orders accepting the

recommendation of the magistrate judge and denying Keystone’s mo-

tion to reconsider, and find no reversible error.   Accordingly, we

denying a certificate of appealability and dismissed the appeal on

the reasoning of the district court. Keystone v. Saunders, No. CA-

00-342-7 (W.D. Va. Sept. 29, 2000; Oct. 12, 2000).    We deny Key-

stone’s motions for appointment of counsel and habeas corpus ad

testificandum.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           DISMISSED




                                2